              United States District Court
          for the Southern District of Georgia
                  Brunswick Division
 VINCENT E. TUK, as surviving
 spouse of NANCY LEE TUK,
 deceased,

      Plaintiff,                        2:19-CV-134

 v.

 U.S. XPRESS, INC. and MICHAEL
 LYNN CARTER,

      Defendants.

****************************************************************

 NATHAN CORRELL and CAITLYN
 CORRELL,

      Plaintiffs,
                                        2:19-CV-135
 v.

 U.S. XPRESS, INC. and MICHAEL
 LYNN CARTER,

      Defendants.

****************************************************************

 COURTNEY CORRELL,

      Plaintiff,

 v.                                     2:19-CV-136

 U.S. XPRESS, INC. and MICHAEL
 LYNN CARTER,

      Defendants.

****************************************************************
    JENNIFER CORRELL,

          Plaintiff,
                                                2:19-CV-162
    v.

    U.S. XPRESS, INC. and MICHAEL
    LYNN CARTER,

          Defendants.

                                   ORDER

         Before the Court are Plaintiffs’ and Defendants’ Objections

to portions of the Magistrate Judge’s Order dated June 15, 2021.

Case No. 2:19-CV-134, Dkt. Nos. 94, 95; Case No. 2:19-CV-135, Dkt.

Nos. 91, 92; Case No. 2:19-CV-136, Dkt. Nos. 89, 90; Case No. 2:19-

CV-162, Dkt. Nos. 62, 63. 1          In that Order, dkt. no. 93, the

Magistrate Judge ruled on Plaintiffs’ and Defendants’ evidentiary

motions, dkt. nos. 60, 62, 63.        After careful review, Plaintiffs’

Objections are SUSTAINED; Defendants’ Objections are OVERRULED;

and the Magistrate Judge’s June 25, 2021 Order, dkt. no. 93, is

AFFIRMED with modification.

                                BACKGROUND

         These cases arise from a motor vehicle accident that occurred

on Interstate 95 on November 27, 2017.            Dkt. No. 61-1 ¶ 1.       In

addition to moving for partial summary judgment, dkt. no. 61,

Defendant filed a motion to exclude Thomas W. Cauthen, Jr. as an


1 From here on, all docket citations throughout this Order refer to the docket
in case number 2:19-cv-134. All four of these related cases contain identical
filings regarding the present objections.

                                      2
expert witness, dkt. no. 62, and a motion to exclude certain expert

testimony of Sean Alexander, dkt. no. 63.           Plaintiffs also filed

a motion to exclude certain opinions of Defendants’ proposed expert

James Sloan.    Dkt. No. 60.    The Magistrate Judge held a hearing on

these evidentiary motions on February 11, 2021.            Dkt. No. 88.

     On June 15, 2021, the Magistrate Judge issued an Order on

these motions.    Dkt. No. 93.      The Order granted in part and denied

in part Plaintiffs’ motion to exclude certain opinions of expert

James Sloan, dkt. no. 60, granted in part and denied in part

Defendants’ motion to exclude Thomas Cauthen as an expert witness,

dkt. 62, and granted in part and denied in part Defendants’ motion

to exclude opinions of Sean Alexander, dkt. no. 63.              Dkt. No. 93

at 37–38.

     Now     before   the   Court    are    Plaintiffs’    and    Defendants’

objections to the Magistrate Judge’s Order.               Dkt. Nos. 94, 95.

Plaintiffs contend the Magistrate Judge erred to the extent the

Order excludes testimony by Sean Alexander that Defendant Michael

Lynn Carter’s collision with Plaintiffs could have been avoided

through braking.      Dkt. No. 94 at 9.         Defendants object to the

Magistrate     Judge’s   exclusion     of   James   Sloan’s      opinions   on

perception-reaction times in general, as well as those based on

the Integrated Driver Response Research computer model.              Dkt. No.

95 at 3–7.       Defendants also object to the Magistrate Judge’s




                                      3
determination that Thomas Cauthen’s opinion on driver hiring and

retention standards is sufficiently reliable.             Id. at 8.

                            LEGAL STANDARD

       When considering a party’s objections to a magistrate judge’s

ruling on a non-dispositive matter, the district judge must “modify

or set aside any part of the order that is clearly erroneous or is

contrary    to   law.”   Fed.   R.   Civ.   P.   72(a).      Otherwise,   the

magistrate judge’s ruling stands.        “A ruling is clearly erroneous

where either the magistrate judge abused his discretion or the

district court, after reviewing the entirety of the record, is

left with a definite and firm conviction that a mistake has been

made.”     Jackson v. Deen, No. 4:12-CV-139, 2013 WL 3991793, at *2

(S.D. Ga. Aug. 2, 2013) (citing Pigott v. Sanibel Dev., LLC, No.

CIVA 07-0083, 2008 WL 2937804, at *5 (S.D. Ala. July 23, 2008)).

A decision by the magistrate judge is contrary to law when it

“fails to follow or misapplies the applicable law.” Id. (citations

omitted).

                                DISCUSSION

  I.     Plaintiffs’ Objections

       Plaintiffs contend the Magistrate Judge’s Order is clearly

erroneous and contrary to law “[t]o the extent that [it] might be

interpreted to extend” to Sean Alexander’s opinion “that whether

[Defendant] Carter changed lanes or did not change lanes, Carter

could have avoided the impact with Plaintiffs’ vehicle through

                                     4
braking.”     Dkt. No. 94 at 3 (emphasis removed).           Plaintiffs state

they “are not sure whether the Magistrate Judge intended by his

Order to preclude Alexander from testifying about this braking-

avoidance opinion,” but “in an abundance of caution, [they] file

this objection.”       Id. at 3 n.2.

     The Magistrate Judge excluded Alexander’s opinion that “the

accident would not have occurred if Defendant Carter did not change

lanes,”    reasoning    that   such    an   opinion    is    “not   beyond    the

understanding of the average lay person” and therefore not helpful

to the trier of fact.      Dkt. No. 93 at 36–37.           In their Objection,

Plaintiffs argue that if one reads the Magistrate Judge’s Order

“broadly,” Alexander’s braking avoidance opinion could also be

excluded as “not beyond the understanding of the average lay

person” and thus not helpful to the jury. Dkt. No. 94 at 6 (quoting

Dkt. No. 93 at 37).

     The Court first notes that Alexander’s accident-avoidance

opinion seems to encompass two separate opinions: first, Carter

could have avoided the accident by not changing lanes (the “lane-

changing    avoidance    opinion”);      and     second,   Carter   could    have

avoided the accident by braking (the “braking avoidance opinion”).

It is unclear that Defendants did, in fact, object to Alexander’s

braking avoidance opinion in the first place.              Although Defendants

asked the Court to exclude “Alexander’s opinions on accident

avoidance,”     Defendants     focused      on    Alexander’s   lane-changing

                                       5
opinion when they argued such testimony would be unhelpful to the

trier of fact.   See Dkt. No. 63-1 at 12–13.   The Court notes that

Defendants did file a response to Plaintiffs’ Objection in which

they argue that the braking avoidance opinion should also be

excluded as unhelpful to the trier of fact.    Dkt. No. 96.   To the

extent Defendants objected to both avoidance opinions in their

motion in limine, and to the extent the Magistrate Judge’s Order

did not address the braking avoidance opinion, such an opinion

would clearly not be excluded on the same basis—helpfulness—as the

changing-lanes avoidance opinion.

     The Magistrate Judge reasoned “the jury does not need an

expert to understand” that “if Defendant Carter had not changed

lanes, Collision #2 would not have occurred.”    Dkt. No. 93 at 37.

Just as Defendant Carter would not have collided with Plaintiffs’

vehicle if he had stayed at home that day, he would not have

collided with Plaintiffs’ vehicle if he never entered the lane

where Plaintiffs’ vehicle was traveling.   A jury does not need an

expert to understand that.   What is not within the understanding

of an average lay person, though, is whether Defendant Carter’s

braking would have prevented the collision.    The braking avoidance

opinion is one that requires an expert in accident reconstruction,

while the lane-changing avoidance opinion is not.        See, e.g.,

Haines v. Webb, No. 1:13-CV-1783-AT, 2014 WL 12828962, at *10 (N.D.

Ga. Sept. 26, 2014) (“Although lay jurors can ‘readily imagine

                                 6
what is involved with attentive driving and about how much distance

it takes to stop a [vehicle], few would have in their minds the

sort of precise stopping distance, drag coefficient, and typical

driver braking time data accident reconstruction experts are able

to generate.’” (quoting Erving v. Unicorn Exp., LLC, No. CV 407-

CV-84, 2008 WL 8746303, at *6 (S.D. Ga. July 1, 2008))).

      Although Defendants argue in their response to Plaintiffs’

Objection that “Alexander’s opinion concluding that Carter could

have avoided the impact through braking testifies to the issue of

the   reasonableness        or    appropriateness           of     Carter’s    actions,”

Defendants also admit that “Alexander should be permitted to

provide    testimony       on    how     much     distance    it    takes     to    stop   a

commercial       motor    vehicle       and     explain     the    various    underlying

factors, data and calculations required to determine stopping

distances.”        Dkt.     No.    96    at     3-4.      Contrary     to     Defendants’

contentions,       Alexander’s         braking       avoidance      opinion    does    not

testify    to    the     reasonableness         of   Defendant      Carter’s       actions;

instead,    it    is     based    upon    those      data    and    calculations      that

Defendants reference.             Cf. Dkt. No. 93 at 4-5 (the Magistrate

Judge’s excluding Alexander’s opinion that “braking would have

been a ‘better’ or the ‘best’ option for Defendant Carter”).

Alexander’s explaining how and why Defendant Carter would have had

time to brake, and that braking would have avoided the collision




                                              7
with Plaintiffs’ vehicle, is a helpful expert opinion that does

not pass judgment on the propriety of Defendant Carter’s actions.

      To the extent Defendants objected to the braking avoidance

opinion on the grounds that it is not helpful to the trier of fact,

Defendants’ motion to exclude such an opinion must be denied.                     To

the   extent    the   Magistrate      Judge   did    not    address    the   braking

avoidance      opinion    in    his    Order,       Plaintiffs’       Objection   is

SUSTAINED, and the Magistrate Judge’s Order is MODIFIED to include

a DENIAL of Defendants’ motion to exclude Sean Alexander’s braking

avoidance      opinion.    Alexander’s        braking      avoidance    opinion   is

helpful to the trier of fact and will be admissible at trial.

  II.   Defendants’ Objections

      Defendants object to the Magistrate Judge’s exclusion of

certain opinions of Defendants’ expert, James Sloan, as well as

the   Magistrate      Judge’s   determination        that    Plaintiffs’     expert

Thomas Cauthen’s opinion on driver hiring and retention standards

is sufficiently reliable.         Dkt. No. 95 at 3–8.

        A. James Sloan

      Defendants object to the Magistrate Judge’s exclusion of

Sloan’s opinions which are based on the Integrated Driver Response

Research (“IDRR”) computer program, as well as the Magistrate

Judge’s exclusion of Sloan’s opinions about perception-reaction

time in general.       Id. at 3-7.




                                         8
               1.        IDRR Opinions

      Defendants argue that, contrary to the Magistrate Judge’s

findings, they have established IDRR is commonly relied upon in

the accident reconstruction field and Sloan has explained the

scientific theory behind the software.         Id. at 3.    In support of

their contention that IDRR is a reliable program, Defendants cite

solely to the Eighth Circuit’s conclusion in Koslov v. Associated

Wholesale Grocers, Inc., 818 F.3d 380, 394 (8th Cir. 2016), in

which the Eighth Circuit found IDRR is commonly relied upon in the

accident reconstruction field.       Dkt. No. 95 at 3.       However, the

record in this case does not support such a conclusion; the fact

that another Court found otherwise, based upon the information on

its record, does not change that fact.

      Further, Defendants’ argument that Sloan explained the theory

behind IDRR is unavailing.       As the Magistrate Judge explained in

his   Order,   relying    upon   information   not   in    the   record   is

insufficient to establish that a methodology is sound. Dkt. No. 93

at 20.   The Magistrate Judge’s exclusion of Sloan’s opinions that

are based upon IDRR was not clearly erroneous, and Defendants’

objections to this effect are thus OVERRULED.

               2.        Perception-Reaction Time Opinions

      Defendants next object to the Magistrate Judge’s exclusion of

Sloan’s opinions regarding perception-reaction time in general.

Dkt. No. 95 at 6-7.       Defendants argue “other equations were used

                                     9
aside from those . . . utilized in the IDRR program,” such as the

“time/distance and speed equations commonly used within the field

of accident reconstruction.”      Id.

     However,   Defendants   do   not   attempt    to   distinguish   which

opinions are based upon these “other equations” and not the IDRR

program, nor do they show what, exactly, these equations are, let

alone their reliability.     Without being able to separate Sloan’s

opinions that are based on IDRR from those that are not, and

without any demonstration of what these “other equations” are and

whether they are reliable, the entirety of Sloan’s perception-

reaction time opinions must be excluded.          See Hendrix v. Evenflo

Co., Inc., 255 F.R.D. 568, 578 (N.D. Fla. Jan. 28, 2009) (“[T]he

court must undertake an independent analysis of each step in the

logic leading to the expert’s conclusions; if the analysis is

deemed unreliable at any step the expert’s entire opinion must be

excluded.”).    The Magistrate Judge’s exclusion of Sloan’s opinions

regarding perception-reaction time was not clearly erroneous, so

Defendants’ objections contending otherwise are OVERRULED.

       B. Thomas Cauthen

     Defendants    further   object     to   the    Magistrate    Judge’s

determination that Plaintiffs’ expert Thomas Cauthen’s opinion on

hiring and retention standards is sufficiently reliable.         Dkt. No.

95 at 8.   Specifically, Defendants argue Cauthen’s opinions on

driver hiring and retention are based on only “his own personal

                                   10
practices” and not any “recognized industry standard[s].”                 Id. at

8-9.

       The Magistrate Judge addressed this argument in the June 15,

2021 Order when he explained that “a court may decide [an opinion]

is    reliable    based    upon   [the]    expert’s    personal    knowledge   or

experience” as long as the expert can “demonstrate a sufficient

connection between his experience and the opinion he offers.” Dkt.

No.    93   at   28.      The   Magistrate     Judge   concluded   that   Cauthen

demonstrated such a connection because Cauthen spent twenty years

as the Director of Safety and Compliance for a truck company, has

knowledge of industry best practices, and opines that Defendant

U.S. Xpress violated industry standards by both hiring Defendant

Carter and retaining him after additional traffic violations and

falsification of duty status records.              Id. at 28-29.

       Defendants argue the Magistrate Judge was incorrect and that

Cauthen “fails to make a connection between his hiring practices

and the industry standard hiring and retention practices.”                  Dkt.

No. 95 at 9. Essentially, Defendants maintain that Cauthen “opines

that his practices are industry standards” without any support.

Id.    However, the Magistrate Judge was correct in that Cauthen’s

testimony does demonstrate such a connection; Cauthen explains in

his deposition that his opinion on industry standards for driver

hiring and retention is based on his experience in the industry

and his knowledge of the best practices in that industry.                    Dkt.

                                          11
No. 72-1 at 36-37.    Cauthen explains of what his experience in the

industry consists and how his experience led to his conclusions.

See id. at 15-35.     The Magistrate Judge’s holding that Cauthen’s

opinions are sufficiently reliable under Federal Rule of Evidence

702 was not clearly erroneous; counsel may challenge Cauthen’s

conclusions    on   cross   examination,     but    the   conclusions   are

admissible.    Defendants’ Objections to the admission of Cauthen’s

testimony are OVERRULED.

                               CONCLUSION

     After careful review, the Court AFFIRMS with modification the

Magistrate Judge’s Order, dkt. no. 93, by clarifying that to the

extent   Defendants   moved   to   exclude   Sean    Alexander’s   braking

avoidance opinion, that motion is DENIED; SUSTAINS Plaintiffs’

Objections, dkt. no. 94; and OVERRULES Defendants’ Objections,

dkt. no. 95.

     SO ORDERED, this 12th day of July, 2021.




                                         HON. LISA GODBEY WOOD, JUDGE
                                         UNITED STATES DISTRICT COURT
                                         SOUTHERN DISTRICT OF GEORGIA




                                    12
